FILED
                              NOT FOR PUBLICATION                           JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GREGORY ELL SHEHEE,                               No. 10-55460

                Plaintiff - Appellant,            D.C. No. 2:08-cv-02277-JHN-E

    v.
                                                  MEMORANDUM *
LEROY D. BACA, L.A. County Sheriff,
in his Individual and Official Capacities; et
al.,

                Defendants - Appellees.



                      Appeal from the United States District Court
                         for the Central District of California
                    Jacqueline H. Nguyen, District Judge, Presiding

                            Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

         Gregory Ell Shehee appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that his constitutional rights were

violated while he was detained at Los Angeles County Jail while awaiting civil

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
commitment proceedings under California’s Sexually Violent Predators Act. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to prosecute, Ash v. Cvetkov, 739 F.2d 493, 495 (9th Cir.

1984), and we affirm.

      The district court did not abuse its discretion by dismissing the action

without prejudice after it warned Shehee that failure to file a fourth amended

complaint could result in dismissal, and granted two extensions of time to comply

with its order. See id. at 496 (discussing factors to consider in determining

whether a district court abuses its discretion by dismissing an action for failure to

prosecute).

      Shehee’s remaining contentions, including those concerning the district

court’s orders dismissing his third amended complaint with leave to amend and

denying his request for appointment of counsel, are unpersuasive.

      AFFIRMED.




                                           2                                     10-55460